UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2016 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-held Company Corporate Taxpayer ID (CNPJ): 60.746.948/0001-12 Material Fact Non-recurring Payment of Interest on Shareholders’ Equity The Board of Executive Officers of Banco Bradesco S.A. decided today to submit to the Board of Directors, which will resolve at the meeting to be held on September 30, 2016, proposal for the non-recurring payment of Interest on Shareholders’ Equity related to the third quarter of 2016 totaling R$3,317,000,000.00 , corresponding to R$0.571123466 per common shares and R$0.628235813 per preferred share. If the proposal is approved: a) the shareholders benefitted will be those of record on September 30, 2016 (declaration date), with the shares being traded "ex-right" on non-recurring interest, as of October 3, 2016; and b) the payment will be made on March 8, 2017 based on the net amount of R$0.485454946 per common share and R$0.534000441 per preferred share, already deducting fifteen percent (15%) as withholding income tax, except for corporate shareholders who are exempt from said tax and will received the declared amount. The non-recurring interest on shareholders’ equity, net of Withholding Income Tax, to be approved corresponds to approximately 33 times the amount of interest on equity monthly paid and will be computed in the calculation of the mandatory dividends for the fiscal year, as provided in the bylaws. The Company may, based on income calculated at the end of 2016 fiscal year, pay additional interest on shareholders’ equity and/or dividends to the shareholders. Cidade de Deus, Osasco, SP, September 20, 2016. Banco Bradesco S.A. Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 20, 2016 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
